Citation Nr: 0412655	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  94-22 897	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of spinal 
meningitis.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967 and from June 1967 to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1992 rating decision of the 
Winston-Salem, North Carolina , Department of Veterans 
Affairs (VA) Regional Office (RO).

On appeal, the Board denied the veteran's claims in a 
December 2001 decision.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In August 2003 the Court remanded the case to 
the Board because of failure to address whether the duty to 
assist and the duty to notify had been met by VA and had been 
properly accounted for in the Board's decision.  The decision 
indicated, in pertinent part, that a remand was required 
because the Board's reasons and bases were insufficient to 
support a conclusion that the veteran has received adequate 
notification of what evidence had to be submitted to 
substantiate his claim and what actions VA would take to 
obtain evidence, and that it was not clear that the veteran 
had in fact received such notification.  By Order dated 
September 24, 2003, the Board's December 2001 decision was 
vacated and remanded to the Board.

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing on July 17, 1997 and a copy of 
the transcript of that hearing has been associated with the 
record on appeal.




REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the RO should inform the veteran of what is 
necessary for his claims for service connection to be 
granted, as well as ensure that all other appropriate actions 
under the VCAA have been taken.  The RO should specifically 
inform the veteran what actions it will take, what actions 
the veteran needs to take and should also inform him that he 
should submit all available evidence.

Because VA has not sent appropriate notice under the VCAA a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.

2.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




